DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 10, 13, 14, and 16 of U.S. Patent No. 10,135,579.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 10,135,579.  
Claim 19 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 26 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 27 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 28 of the pending application is similar to claim 1, claim 7, claim 10, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 29 of the pending application is similar to claim 1, claim 2, claim 7, claim 13, and claim 14 of U.S. Patent No. 10,135,579.  
Claim 30 of the pending application is similar to claim 4, claim 8, and claim 16 of U.S. Patent No. 10,135,579.  
Claim 31 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 32 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 33 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 34 of the pending application is similar to claim 1, claim 2, claim 7, claim 13, and claim 14 of U.S. Patent No. 10,135,579.  
Claim 35 of the pending application is similar to claim 8 of U.S. Patent No. 10,135,579.  
Claim 36 of the pending application is similar to claim 8 of U.S. Patent No. 10,135,579.  
Claims 19 and 26-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 13, 14, 16, and 19 of U.S. Patent No. 11,063,707.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 11,063,707.  
Claim 19 of the pending application is similar to claim 1, claim 7, claim 13, and claim 19 of U.S. Patent No. 10,135,579.  
Claim 26 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 27 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 28 of the pending application is similar to claim 1, claim 7, claim 13, and claim 19 of U.S. Patent No. 10,135,579.  
Claim 29 of the pending application is similar to claim 1, claim 7, claim 13, and claim 14 of U.S. Patent No. 10,135,579.  
Claim 30 of the pending application is similar to claim 8 and claim 16 of U.S. Patent No. 11,063,707.  
Claim 31 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 32 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 33 of the pending application is similar to claim 1, claim 7, and claim 13 of U.S. Patent No. 10,135,579.  
Claim 34 of the pending application is similar to claim 1, claim 7, claim 13, and claim 19 of U.S. Patent No. 10,135,579.  
Claim 35 of the pending application is similar to claim 8 and claim 16 of U.S. Patent No. 11,063,707.  
Claim 36 of the pending application is similar to claim 8 and claim 16 of U.S. Patent No. 11,063,707.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the claimed “in response to determining that the wireless channel is not clear, determining that the uplink data is stale.” (claim 19 lines 8-9).  When the wireless channel is clear, the uplink data is stale since the uplink data is no longer occupying the wireless channel.  For example, claim 34 claims in lines 6-7: “in response to determining that the wireless channel is clear, determining that the first uplink data has expired”.   It is unclear how the wireless channel can be not clear, and then the uplink data is stale, as claimed in claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,325,621 to Simonsson et al in view of U.S. Publication No. 20160278088 to Cheng et al, and in further view of U.S. Publication No. 20150195790 to Rong et al.
Simonsson et al disclose in Figures 1-4 a method operable with a wireless base station (BS) for priority-based scheduling, comprising: 
Receiving an uplink data scheduling request from a user equipment (UE).  Step 202-203: UE transmits an uplink data scheduling request to BS.
Granting a time and frequency for the UE to transmit the uplink data, based at least partially on a priority of the uplink data.  Step 206: BS determines time and frequency resources for UE to transmit the uplink data to BS, wherein the time and frequency resources are based on the priority of the uplink data.  Step 208:  BS transmits a grant to UE indicated the determined time and frequency resources.  Refer to Column 3 line 15 to Column 8 line 43, specifically Column 3 line 15 to Column 6 line 30.
…
…
Simonsson et al do not disclose … performing a LBT operation to determine whether a wireless channel is clear …
Cheng et al disclose in Section 0114 wherein a node performs an LBT operation to determine whether or not a channel is occupied by other nodes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … performing a LBT operation to determine whether a wireless channel is clear …  One would have been motivated to do so to perform a conventional LBT operation to determine if a channel is clear.
Simonsson et al also do not disclose … and in response to determining that the wireless channel is not clear, determining that the uplink data is stale.
Rong et al disclose in Section 0046 wherein a node determines an expected duration of a frame and does not denote the channel as being clear until after the expected duration of the frame has expired.  So, the channel is not clear until the data frame is stale/expired, which also means that when the channel is clear, the data frame has expired and is stale.  Refer also the 35 U.S.C. 112(b) rejection above.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … and in response to determining that the wireless channel is not clear, determining that the uplink data is stale.  One would have been motivated to do so to since when a channel is occupied and busy, the uplink data is stale/expired since the uplink data cannot be transmitted.
Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,325,621 to Simonsson et al in view of U.S. Publication No. 20160278088 to Cheng et al in view of U.S. Publication No. 20150195790 to Rong et al, and in further view of U.S. Publication No. 20170231003 to Godana et al.
Referring to claim 20, Simonsson et al do not disclose further comprising, before performing the LBT operation, waiting for a predetermined threshold delay to have elapsed.
Godana et al disclose in Sections 0127-0133 and 0143 wherein a node waits for a predetermined waiting duration of time before performing the LBT operation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising, before performing the LBT operation, waiting for a predetermined threshold delay to have elapsed.  One would have been motivated to do so to wait a duration of time before performing the LBT operation.
	Referring to claim 25, Simonsson et al do not disclose further comprising, while waiting for the predetermined threshold delay to have elapsed, checking for receipt of the uplink data from the UE.
Godana et al disclose in Sections 0127-0133 and 0143 wherein a node waits for a predetermined waiting duration of time before performing the LBT operation.  The waiting duration is based on a time duration between consecutive sensing occasions for at least one other node, so during consecutive sensing occasions, the node can sense for and check for data, including the claimed “uplink data from the UE”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising, while waiting for the predetermined threshold delay to have elapsed, checking for receipt of the uplink data from the UE.  One would have been motivated to do so to wait a duration of time before performing the LBT operation and to 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,325,621 to Simonsson et al in view of U.S. Publication No. 20160278088 to Cheng et al in view of U.S. Publication No. 20150195790 to Rong et al in view of U.S. Publication No. 20170231003 to Godana et al, and in further view of U.S. Publication No. 20150223232 to Eriksson et al.
Simonsson et al do not disclose further comprising including information specifying the predetermined threshold delay in a grant sent to the UE.
Eriksson et al disclose in Section 0054 wherein a delay duration can be indicated in a grant to UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising including information specifying the predetermined threshold delay in a grant sent to the UE.  One would have been motivated to do so to indicate a duration in a grant to UE so UE is informed of the amount of time to wait.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,325,621 to Simonsson et al in view of U.S. Publication No. 20160278088 to Cheng et al in view of U.S. Publication No. 20150195790 to Rong et al in view of U.S. Publication No. 20170231003 to Godana et al, and in further view of U.S. Publication No. 20130148597 to Lee et al.
Simonsson et al do not disclose further comprising dynamically determining the predetermined threshold delay at least partially based on a QOS class identifier of the uplink data.
Lee et al disclose in Sections 0015 and 0024 wherein delay is based on QoS parameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising dynamically determining the predetermined threshold delay at least partially based on a QOS class identifier of the uplink data.  One would have been motivated to do so to base delay on QOS to accommodate different QOS classes.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,325,621 to Simonsson et al in view of U.S. Publication No. 20160278088 to Cheng et al in view of U.S. Publication No. 20150195790 to Rong et al, and in further view of U.S. Publication No. 20130329656 to Goransson et al.
Simonsson et al do not disclose further comprising assigning a UE-specific identifier to the UE.
Goransoon et al disclose in Section 0010 wherein BS assigns UE-specific identifiers to UEs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising assigning a UE-specific identifier to the UE.  One would have been motivated to do so to assign UE-specific identifiers to UEs to differentiate between UEs.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,325,621 to Simonsson et al in view of U.S. Publication No. 20160278088 to Cheng et al in view of U.S. Publication No. 20150195790 to Rong et al, and in further view of U.S. Publication No. 20040098359 to Bayliss et al.
Simonsson et al do not disclose further comprising receiving a priority indicator with the uplink data scheduling request from the UE.
Bayliss et al disclose in Section 0057 wherein a secheduling request includes a priority indicator.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising receiving a priority indicator with the uplink data scheduling request from the UE.  One would have been motivated to do so so that UE can request scheduling resources of a particular priority. 
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,325,621 to Simonsson et al in view of U.S. Publication No. 20160278088 to Cheng et al in view of U.S. Publication No. 20150195790 to Rong et al, and in further view of U.S. Publication No. 20050276266 to Terry et al.
Referring to claim 34, Simonsson et al disclose in Figures 1-4 a method operable with a user equipment (UE) for priority-based scheduling, comprising: 
Sending, to a wireless base station, a scheduling request for first uplink data.  Step 202-203: UE transmits an uplink data scheduling request to BS.  Step 206: BS determines time and frequency resources for UE to transmit the uplink data to BS, wherein the time and frequency resources are based on the priority of the uplink data.  Step 208:  BS transmits a grant to UE indicated the determined time and frequency resources.  Refer to Column 3 line 15 to Column 8 line 43, specifically Column 3 line 15 to Column 6 line 30.
…
…
…
Simonsson et al do not disclose … performing a LBT operation to determine that a wireless channel is clear…
Cheng et al disclose in Section 0114 wherein a node performs an LBT operation to determine whether or not a channel is occupied by other nodes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … performing a LBT operation to determine that a wireless channel is clear…  One would have been motivated to do so to perform a conventional LBT operation to determine if a channel is clear.
Simonsson et al also do not disclose … in response to determining that the wireless channel is clear, determining that the first uplink data has expired…
Rong et al disclose in Section 0046 wherein a node determines an expected duration of a frame and does not denote the channel as being clear until after the expected duration of the frame has expired.  So, the channel is not clear until the data frame is stale/expired, which also means that when the channel is clear, the data frame has expired and is stale.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … and in response to determining that the wireless channel is not clear, determining that the uplink data is stale.  One would have been motivated to do so to since when a channel is occupied and busy, the uplink data is stale/expired since the uplink data cannot be transmitted.
Simonsson et al also do not disclose … and in response to determining that the first uplink data has expired, discarding the first uplink data.
Terry et al disclose in Sections 0016, 0024, 0026, 0027, and 0031-0033 wherein when a timer for the data has expired, the data is discarded.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … and in response to determining that the first uplink data has expired, discarding the first uplink data.  One would have been motivated to do so to discard stale/expired data to save bandwidth.
Referring to claim 36, Simonsson et al do not disclose wherein determining that the first uplink data has expired comprises determining the first uplink data has expired based on a timer maintained by the UE. 
Terry et al disclose in Sections 0016, 0024, 0026, 0027, and 0031-0033 wherein when a timer for the data has expired, the data is discarded.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein determining that the first uplink data has expired comprises determining the first uplink data has expired based on a timer maintained by the UE.  One would have been motivated to do so to discard stale/expired data when the timer has expired to save bandwidth.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,325,621 to Simonsson et al in view of U.S. Publication No. 20160278088 to Cheng et al in view of U.S. Publication No. 20150195790 to Rong et al in view of U.S. Publication No. 20050276266 to Terry et al, and in further view of U.S. Publication No. 20150319776 to Seo et al.
Simonsson et al do not disclose wherein determining that the first uplink data has expired comprises receiving a direction from the wireless base station that the first uplink data has expired.
Terry et al disclose in Sections 0016, 0024, 0026, 0027, and 0031-0033 wherein when a timer for the data has expired, the data is discarded.  Also, Seo et al disclose in Section 0240 wherein BS indicates to UE whether or not to discard a packet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein determining that the first uplink data has expired comprises receiving a direction from the wireless base station that the first uplink data has expired.  One would have been motivated to do so to discard stale/expired data when the timer has expired as indicated by BS to save bandwidth.
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-33 are allowed (pending double patenting rejection above):
The following is an examiner’s statement of reasons for allowance (pending double patenting rejection above): 
Independent claim 28:
U.S. Publication No. 2015/0289293 to Zhang et al disclose a method operable with a wireless base station (BS) for priority-based scheduling, comprising: 
Receiving a first uplink data scheduling request from a UE (paragraphs [0202-0203]; processing scheduling request SR included in the signal from UE, where an uplink transmission from a UE indicating that the UE has emergency uplink data, corresponding to first UL data, to transmit over an unlicensed radio frequency spectrum band).
Receiving a second uplink data scheduling request from the UE (paragraphs [0202-0203]; processing scheduling request SR included in the signal from UE, where an uplink transmission from a UE indicating that the UE has emergency uplink data, corresponding to first UL data, to transmit over an unlicensed radio frequency spectrum band).
Granting time and frequency resources for the UE to transmit the first and second uplink data, based at least partially on respective priorities of the first and second uplink data (paragraphs [0121, 0202-0203]; first node is given priority for winning contention to the unlicensed radio frequency spectrum band during every LBT frame, where the first UL data is corresponding to first node granted with higher priority over the second UL data is corresponding to second node, over an unlicensed radio frequency spectrum band).
… 
…
… transmitting an identifier to the UE to reserve the granted time and frequency resources for the UE to transmit the second uplink data (paragraph [0007, 0121 and 0202-0203]; using the LBT procedure for performing a clear channel assessment CCA (corresponding to granting time slots) to determine whether a channel of the unlicensed radio frequency spectrum band is available (corresponding to granting frequency bands)).  Paragraph [0091]; the UE transmits a CUBS 495, Fig. 4, to provide an indication to other devices that the UE has reserved the channel to process the second UL data.

However, none of the prior art disclose the limitation “… determining that the first uplink data is stale; in response to determining that the first uplink data is stale, performing a LBT operation to determine whether a wireless channel is clear; and in response to determining that the wireless channel is clear, transmitting an identifier to the UE to reserve the granted time and frequency resources for the UE to transmit the second uplink data …”, and can be logically combined with Zhang et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2015/0341921 to Chen et al disclose in Figures 1-24 disclose a method comprising identifying a first interval for an uplink transmission in a shared radio frequency spectrum band; identifying a second interval for the uplink transmission; comparing the first interval with the second interval; and determining uplink resources to use for the uplink transmission based at least in part on the comparison of the first interval with the second interval, wherein the method uses a LBT mechanism to avoid contention in the shared radio frequency spectrum.  Refer to Sections 0052-0270.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
September 6, 2022